DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I: Figs. 2A and 2B, claims 1-5, 8-12, 14 and 15 in the reply filed on February 26, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2013/0058124) in view of Nishi et al. (2005/0276297) and Arai et al. (5,818,809).

Regarding claim 1, Park et al. disclose: laser light sources (22) configured to emit laser beams (Figs. 2 and 3, [0058]); parallel light lenses (fast axis collimator 26, slow axis collimator 28) configured to convert the laser beams from the laser light sources to collimated laser beams (Figs. 2 and 3, [0058]); an optical fiber (24); and a condenser lens (32) configured to converge and couple the laser beams with the optical fiber (Figs. 2 and 3, [0058]). 
Park et al. do not disclose: a demagnification optical system including a convex lens and a concave lens, configured to demagnify the collimated laser beams; the laser beams demagnified by the demagnification optical system; wherein an Abbe number of each of the parallel light lenses is set to a set value suppressing an output fluctuation from the optical fiber to a predetermined value or less, the set value determined based on: a transverse magnification defined by a focal length of a corresponding one of the parallel light lenses, a demagnification of the demagnification optical system, and a focal length of the condenser lens; and a corresponding one of wavelength shifts of the laser beams generated by the laser light sources.
Nishi et al. disclose: a demagnification optical system including a convex lens and a concave lens, configured to demagnify the laser beams (Fig. 2, [0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park by adding a demagnification optical system between the parallel light lenses and the condenser lens in order to reduce the magnification of the laser beams. The device as modified discloses: condenser lens configured to converge and couple the laser beams demagnified by the demagnification optical system.
Park as modified does not disclose: wherein an Abbe number of each of the parallel light lenses is set to a set value suppressing an output fluctuation from the optical fiber to a predetermined value or less, the set value determined based on: a transverse magnification defined by a focal length of a corresponding one of the parallel light lenses, a demagnification of the demagnification optical system, and a focal length of the condenser lens; and a corresponding one of wavelength shifts of the laser beams generated by the laser light sources.
Arai et al. disclose: wherein an Abbe number (lens dispersion) of each of the parallel light lenses is set to a set value suppressing an output fluctuation (col 2, lines 7-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park as modified by setting an Abbe number of each of the parallel light lenses to a set value based on a transverse magnification defined by a focal length of a corresponding one of the parallel light lenses, a demagnification of the demagnification optical system, and a focal length of the condenser lens; and a corresponding one of wavelength shifts of the laser beams generated by the laser light sources in order to reduce output fluctuation. 

Regarding claim 2, Park as modified discloses: wherein the laser light sources comprise diode lasers having a wavelength from 0.3 µm to 0.55 µm (Park, Figs. 2 and 3, [0062]). 

Regarding claim 3, Park as modified discloses: wherein the parallel light lenses comprise collimator lenses (Park, Figs. 2 and 3, [0058]). 

Regarding claim 4, Park as modified discloses: wherein the parallel light lenses comprise collimator lenses (Park, Figs. 2 and 3, [0058]). 

Regarding claims 8-10, Park as modified do not explicitly disclose: wherein the Abbe numbers of the parallel light lenses are set to a following value: (1) vd>138.55 x (α/d)-5.6354 when .Δλ > 1.5 x 10-3 µm, (2) vd > 96.44 x (α/d)-3.3878 when 1.0 nm < Δλ ≤ 1.5 x 10-3 µm, (3) vd>76.22 x (α/d) -4.007 when 0.75 nm < Δλ ≤ 1.0 x 10-3 µm, (4) vd>66.19 x (α/d) - 11.823 when 0< Δλ ≤0.5 x 10-3 µm, wherein vd denotes the Abbe numbers, α denotes the transverse magnification, d denotes a diameter of a core of the optical fiber, and Δλ denotes the wavelength shift of the corresponding one of the laser light sources. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light source module comprising parallel light lenses with Abbe numbers set to a set value suppressing an output fluctuation, the set values are determined based on the transverse magnification, a diameter of a core of the optical fiber, and the wavelength shift of the corresponding one of the laser light sources. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the Abbe value, the transverse magnification, a diameter of a core of the optical fiber, and the wavelength shift of the corresponding one of the laser light sources by routine experimentation.

Regarding claim 11, Park as modified discloses: a light source module according to claim 1 as a light source module unit.
Park as modified does not disclose: light source module units, a second parallel light lenses configured to convert the laser beam from the laser light sources to second collimated laser beams; a second optical fiber; and a second condenser lens configured to converge and couple the second collimated laser beams with the second optical fiber. 
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] VI B, Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add a second parallel light lenses configured to convert the laser beam from the laser light sources to second collimated laser beams; a second optical fiber; and a second condenser lens configured to converge and couple the second collimated laser beams with the second optical fiber since adding these elements do not produce a new and unexpected result.

Regarding claim 14, Park as modified discloses: wherein an Abbe number of each of the second parallel light lenses is set to a second set value suppressing an output fluctuation from the second optical fiber to a predetermined value or less, the second set value determined based on: a transverse . 

Claims 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2013/0058124) in view of Arai et al. (5,818,809).

Regarding claim 5, Park et al. disclose: laser light sources (22) configured to emit laser beams (Figs. 2 and 3, [0058]); parallel light lenses (fast axis collimator 26, slow axis collimator 28) configured to convert the laser beams from the laser light sources to collimated laser beams (Figs. 2 and 3, [0058]); an optical fiber (24); and a condenser lens (32) configured to converge and couple the collimated laser beams with the optical fiber; and the parallel light lenses comprise collimator lenses (Figs. 2 and 3, [0058]). 
Park et al. do not disclose: wherein an Abbe number of each of the parallel light lenses is set to a set value suppressing an output fluctuation from the optical fiber to a predetermined value or less, the set value determined based on: a transverse magnification defined by a focal length of a corresponding one of the parallel light lenses and a focal length of the condenser lens; and a wavelength shifts of a corresponding one of the laser light sources.
Arai et al. disclose: wherein an Abbe number (lens dispersion) of each of the parallel light lenses is set to a set value suppressing an output fluctuation (col 2, lines 7-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park as modified by setting an Abbe number of each of the parallel light lenses to a set value based on a transverse magnification defined by a focal length of a corresponding one of the parallel light 

Regarding claim 12, Park as modified discloses: a light source module according to claim 5 as a light source module unit.
Park as modified does not disclose: light source module units, a second parallel light lenses configured to convert the laser beam from the laser light sources to second collimated laser beams; a second optical fiber; and a second condenser lens configured to converge and couple the second collimated laser beams with the second optical fiber. 
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] VI B, Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Therefore it would have been obvious to 

Regarding claim 15, Park as modified discloses: wherein an Abbe number of each of the second parallel light lenses is set to a second set value suppressing an output fluctuation from the second optical fiber to a predetermined value or less, the second set value determined based on: a transverse magnification defined by a focal length of a corresponding one of the second parallel light lenses and a focal length of the c second condenser lens; and a wavelength shift of a corresponding one of the light source module units (taught by the device of claim 12, the second parallel light lenses are also designed to suppress an output fluctuation like the first parallel light lenses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828